DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al, US Patent Application Publication 2004/0201096 in view of Ovshinsky et al, US Patent 4,646,266 (both as cited in previous Office Action, but different rejection in view of amendment).

Regarding claim 1, Iijima teaches a manufacturing method of a structure in which a plurality of elements are bonded, the manufacturing method comprising applying a liquid resin 4 (liquid polyimide resin [0154]) to a surface of at least one of the plurality of 8/10 (figures 2D-2F); forming a resin layer by curing the liquid resin [0144], wherein a surface of the resin layer is smoothed; forming a metal thin film 12 on a smoothed surface of the resin layer, wherein the resin layer is sandwiched between the metal thin film and at least one of the plurality of element 10; forming another metal thin film 16 on the surface of another element 14; and tightly attaching and bonding the metal thin film of the at least one element and the metal thin film of the other element (figures 2A-2H).

Iijima fails to teach smoothing a surface of the liquid resin by surface tension of the applied liquid resin.

However, according to the reference of Ovshinsky teaches that since liquid polyimide has a high surface tension, it will cause this surface to flatten, or smooth out (see column 10, lines 49-53).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ovshinsky with that of Iijima because it was generally known in the art that liquid polymer has a high surface tension that allows it to smooth out when deposited.

Regarding claim 2, Iijima teaches the resin layer has elasticity (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Regarding claim 10, Iijima teaches a manufacturing method of a structure in which a plurality of elements are bonded, the manufacturing method comprising applying a liquid resin 4 to surfaces of the plurality of elements 8/10 (figure 2D-2F),  forming resin layers by curing the liquid resin [0154], wherein a surface of each of the resin layers is smoothed; forming a metal thin film 12 on the smoothed surface of each of the resin layers, wherein each of the resin layers is sandwiched between the metal thin film and each of the plurality of elements and tightly attaching and bonding the metal thin films 12 of the plurality of elements 16 to one another 14 (figures 2A-2H).

Iijima fails to teach smoothing surfaces of the liquid resin using surface tension of the applied liquid resin.



It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ovshinsky with that of Iijima because it was generally known in the art that liquid polymer has a high surface tension that allows it to smooth out when deposited.

Regarding claim 11, Iijima teaches the resin layers have elasticity (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Claims 3-6, 8, 9, 12-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima and Ovshinsky as applied to claims 1 and 10 above, and further in view of Kobayashi et al, US Patent Application Publication 2012/0013021 (newly submitted).

Regarding claims 3, 4, 12, and 13, Iijima and Ovshinsky fail to teach the plurality of elements are semiconductors.

	However, [0076] of Iijima teaches that in non-bump formation regions, elements such as semiconductor may be added to the wire circuit board. This is shown in the reference of Kobayashi, which teaches the plurality of elements are semiconductors 70 and 65 (figures 13A-13C) in teaching the use of a semiconductor elements that are placed on the conductor body 61 before the resin layer is placed on the items.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kobayashi with that of Iijima and Ovshinsky because electrical components such as semiconductor chips may be placed into a conductor body in order to make a wire circuit board.

Regarding claims 5, 6, 14, and 15, Kobayashi in view of Iijima and Ovshinsky teaches at least one of the semiconductors comprises a plurality of electrodes 65a, 62 protruding from a surface of the at least one semiconductor 65 and 70 for a predetermined length (Kobayashi); and the liquid resin (layer 78 of Kobayashi, which is similar to resin taught by Iijima) is applied between the plurality of electrodes, and the surface of the liquid resin is smoothed by surface tension of the liquid resin (as taught by the reference of Ovshinsky)  such that distal end surfaces of the plurality of electrodes and the surface of the liquid resin are in the same plane (figure 13C of Kobayashi which shows the resin layer 78 in same plane as bottom layer of 62).

Regarding claims 8, 9, 17, and 18, Kobayashi teaches the plurality of elements are semiconductor chips that form semiconductors, the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips (figure 13C)

Iijima, Ovshinsky, and Kobayashi fail to teach the applied resin layer is smoothed to have a surface roughness lower than that of the other element.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 .

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima and Ovshinsky as applied to claims 1 and 10 above, and further in view of Ohida et al, US Patent 5,786,271 (newly submitted).

Regarding claims 7 and 16, Iijima and Ovshinsky fail to teach the metal thin film of the at least one element is bonded to the metal thin film of the other element using atomic diffusion and the metal thin film of at least one of the plurality of elements is bonded to the metal thin film of another element using atomic diffusion.

Ohida teaches the metal thin film 4 of the at least one element is bonded to the metal thin film 11 of the other element using atomic diffusion (disclosed as solid phase diffusion bonding) and the metal thin film of at least one of the plurality of elements is bonded to the metal thin film of another element using atomic diffusion (solid phase diffusion bonding, as taught in column 7, lines 46-51 and column 7, line 61 to column 8, line 2) as a generally known means for securely bonding a solder ball or underbump to an electrode.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohida with that of Iijima and Ovshinsky because solid phase diffusion bonding means to plastically deform the .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al, US Patent Application Publication 2004/0201096 (as cited in previous Office Action) in view of Kobayashi et al, US Patent Application Publication 2012/0013021 (newly submitted) and Ohida et al, US Patent 5,786,271 (newly submitted).


Regarding claim 19, Iijima teaches a structure in which metal thin films 6, 8, 12, 14 are formed on respective surfaces of a plurality of elements 10 such that the plurality of elements are bonded via the metal thin films, the structure comprising a resin layer 4 disposed between at least one of the plurality of elements and the metal thin film, and a surface of the resin layer is smoothed (figure 1)

Iijima fails to teach the elements are bonded by atomic diffusion, the plurality of elements are semiconductor chips that form semiconductors, the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips  and the resin layer has a surface roughness lower than that of the other element to be bonded.


70 and 65 that form semiconductors and the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips (figures 13A-13C) by teaching the use of a semiconductor elements that are placed on the conductor body 61 before the resin layer is placed on the items.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kobayashi with that of Iijima because electrical components such as semiconductor chips may be placed into a conductor body in order to make a wire circuit board.

Iijima and Kobayashi fail to teach the elements are bonded by atomic diffusion, the plurality of elements are semiconductor chips that form semiconductors, the resin layer is formed on a front surface and/or a back surface of each of the semiconductor chips  and the resin layer has a surface roughness lower than that of the other element to be bonded.

Ohida teaches the elements are bonded by atomic diffusion (solid phase diffusion bonding, as taught in column 7, lines 46-51 and column 7, line 61 to column 8, line 2) as a generally known means for securely bonding a solder ball or underbump to 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohida with that of Iijima and Kobayashi because solid phase diffusion bonding means to plastically deform the boundary surfaces of the same or different type of metals to promote the breakage of the oxidized film and the surface activation at the connected part and to contact the newly produced surfaces mutually to disperse and securely connect the metals layers together.

Iijima, Kobayashi, and Ohida fail to teach the resin layer has a surface roughness lower than that of the other element to be bonded.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 

Regarding claim 20, IIjima teaches the resin layer has elasticity (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899